Citation Nr: 0803835	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pituitary 
microadenoma, claimed as due to exposure to ionizing 
radiation and/or as a residual of a head injury.

2.  Entitlement to service connection for dizzy spells, 
memory loss, and nausea, claimed as due to exposure to 
ionizing radiation. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence to reopen the claim for 
service connection for skin rash, claimed as due to exposure 
to ionizing radiation, has been received.

5.  Whether new and material evidence to reopen the claim for 
service connection for a digestive disability diagnosed as 
esophagitis, claimed as due to exposure to ionizing 
radiation, has been received. 

6.  Whether new and material evidence to reopen the claim for 
service connection for an eye disability (residuals of status 
post extracapsular cataract removal and lens implant of the 
right eye), claimed as due to exposure to ionizing radiation, 
has been received.

7.  Whether new and material evidence to reopen the claim for 
service connection for a prostate disability, claimed as due 
to exposure to ionizing radiation, has been received.

8  Whether new and material evidence to reopen the claim for 
service connection for carcinoma of the bladder, claimed as 
due to exposure to ionizing radiation, has been received. 

9.  Whether new and material evidence to reopen the claim for 
service connection for  bleeding from the penis, rectum and 
nose, claimed as due to exposure to ionizing radiation, has 
been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to  
August 1951.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in October 2002, 
February 2003, and July 2006 by the RO.  In an October 2002 
rating decision, the RO, inter alia, denied service 
connection for pituitary microadenoma, claimed as a residual 
of a head injury, and for dizzy spells, memory loss and 
nausea, claimed as due to exposure to ionizing radiation.  In 
that decision, the RO also denied the veteran's petition to 
reopen a previously denied claim for service connection for 
skin rash, claimed as due to exposure to ionizing radiation.  
In a February 2003 rating decision, the RO confirmed its 
earlier denials for service connection for pituitary 
microadenoma and for dizzy spells, memory loss and nausea and 
also denied the veteran's petitions to a reopen previously 
denied claims for service connection for skin rash, for a 
digestive disability diagnosed as esophagitis, for a right 
eye disability, for a prostate disability, for carcinoma of 
the bladder, and for bleeding from the penis, rectum and 
nose, all claimed as due to exposure to ionizing radiation.  
The veteran filed a notice of disagreement (NOD) in March 
2003, and the RO issued a statement of the case (SOC) in 
March 2004.  Later the same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).

In a July 2006 rating decision, the RO denied service 
connection for pituitary microadenoma, claimed as secondary 
to exposure to ionizing radiation, and for PTSD.  In August 
2006, the RO issued a supplemental SOC (SSOC) solely on the 
issue of service connection for pituitary microadenoma, 
claimed as secondary to exposure to ionizing radiation.  The 
following month, the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) with 
regard to that issue.  The Board construes a statement 
submitted by the veteran in September 2006 as an NOD to the 
denial of service connection for PTSD.

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing has been associated with the claims 
file.  

The Board's decision denying the claims for service 
connection for pituitary microadenoma and for dizzy spells, 
memory loss and nausea is set forth below.  For the reasons 
expressed below, the veteran's petitions to reopen previously 
denied claims for service connection and the remaining claim 
for service connection for PTSD-for which the veteran has 
completed the first of two actions required to place this 
matter in appellate status-are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, during 
the veteran's hearing, he asserted that he had a pending 
claim for service connection for residuals of an injury to 
the neck, back and brain stem.  As this matter has not been 
adjudicated, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran served on the USS CURTISS and participated in 
OPERATION SANDSTONE.

3.  Neither pituitary microadenoma or a disability manifested 
by dizzy spells, memory loss, or nausea is recognized by VA 
as being a disease specific to radiation-exposed veterans or 
as a radiogenic disease, and the veteran has not submitted 
competent scientific or medical evidence indicating 
otherwise.

4.  There is no competent medical evidence showing that 
pituitary microadenoma and/or a disability manifested by 
dizzy spells, memory loss, and nausea was present in service 
or for many years thereafter, or that his pituitary 
microadenoma is due to a claimed in-service head injury, and 
the only competent opinion addressing the etiology of the 
veteran's pituitary microadenoma weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pituitary 
microadenoma, claimed as due to exposure to ionizing 
radiation and/or as a residual of a head injury, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2007).

2.  The criteria for service connection for dizzy spells, 
memory loss, and nausea, each claimed as due to exposure to 
ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

In this appeal, in pre-rating letters issued in November and 
December 2001, the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims for service connection, to include as 
due to exposure to ionizing radiation, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The November 2001 letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claims.  The October 2002 and February 2003, and July 2006 RO 
rating decisions reflect initial adjudication of the claims 
after issuance of these letters.  Clearly, these letters meet 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.  

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection were granted), or the type of evidence 
that impacts these types of determinations, on these facts, 
the RO's omission in this regard is not shown to prejudice 
the appellant.  Because the Board's decision herein denies 
the veteran's claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  Here, in 
April 1982, the RO notified the veteran that his claims file 
had to be rebuilt.  As a result, the pertinent medical 
evidence associated with the claims file consists of the sick 
call roster for the veteran while he served aboard the USS 
CURTISS (as the rest of his service treatment records are 
unavailable), radiation dose estimates and responses from the 
Defense Threat Reduction Agency (DTRA), post-service private 
and VA treatment records, and reports of VA examination and 
an opinion from the Director, Compensation and Pension 
Service.  Also of record and considered in connection with 
the appeal are the veteran's testimony and written statements 
submitted by the veteran, his family, friends, a former 
comrade, and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield  v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

During his hearing, the veteran indicated that he 
participated in Operation Sandstone and was exposed to 
ionizing radiation and that a shipmate dropped a can of paint 
on his head while stationed on the USS CURTISS.  He contended 
that his pituitary microadenoma, dizzy spells, memory loss 
and nausea are due to in-service exposure to radiation and, 
alternatively, that his pituitary microadenoma may also have 
been the result of the paint can incident, for which he 
supplied corroborating evidence from a former shipmate.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Neither 
pituitary microadenoma nor a claimed disability manifested by 
dizziness, memory loss or nausea are among these diseases.  
See 38 C.F.R. § 3.309(d)(2)(i-xxi) (2007).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Neither pituitary microadenoma nor a claimed 
disability manifested by dizziness, memory loss or nausea are 
among the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-
xxiv) (2007)), and the veteran has not submitted competent 
scientific or medical evidence indicating otherwise.

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  Here, however, there is no competent evidence or 
opinion establishing a nexus between the veteran's pituitary 
microadenoma and/or a claimed disability manifested by 
dizziness, memory loss or nausea and exposure to ionizing 
radiation during service.  

As noted above, the only service treatment records that VA 
has been able to obtain is a list of sick call visits for 
treatment of various maladies while the veteran served aboard 
the USS CURTISS.  This list shows sick call visits between 
March 19, 1948 and February 1, 1950.  It does not reflect 
treatment for pituitary microadenoma or for dizziness, memory 
loss or nausea.  On physical examination in October 1949, the 
veteran was noted to be "OK".  Only three visits were shown 
after this examination, one each for a burn of the forearm, 
for a sore on his head (with a disposition of soaked scab 
off, sulfa acid) and for a cold.  

On VA examination in September 1982, although the veteran 
complained of dizzy spells secondary to a head injury in 
service, no specific findings relative to dizziness or 
headaches were found on examination.  The veteran was also 
shown to have an active peptic ulcer, but no specific 
complaints were noted on examination.  The veteran was 
diagnosed with anxiety with underlying depression and was 
noted to have a poor memory.  No residuals of radiation 
exposure were found on examination.

Following a May 1992 VA radiation examination, a VA examiner 
indicated that the veteran had reported, inter alia, mild 
vertigo which the veteran attributed to a head injury in 
service, some abdominal pain on bending and that physical 
examination had revealed some symptoms of gastrointestinal 
problems and tests reflected low iron content.  The 
assessment included mild hypertension, normal red cell and 
white cell values with low hemoglobin, and evidence of mild 
generalized osteoarthritis.  The examiner indicated that 
there was no other evidence of any post irradiation exposure 
on examination.

Two statements were submitted in which a fellow shipmate, B. 
S., indicated that he had witnessed a paint can falling on 
the veteran's head.  During a February 2000 private 
hospitalization, the veteran reported a prior medical history 
of being hit on the head with a full paint bucket dropped 
from three stories during the Korean War with no severe head 
injury at that time.  Following a magnetic resonance imaging 
(MRI) of the brain later the same month, the impression was 
mild central atrophy and cortical atrophy and slightly 
enlarged pituitary suggesting a possible microadenoma.  
Subsequently, following further clinical studies, the veteran 
was diagnosed with pituitary microadenoma.  A November 2001 
endocrinology note shows a history of pituitary adenoma and 
an impression of probable chromophobe adenoma with no 
evidence of hormonal excess, most likely secondary to 
hypogonadism.  

As a result of a private evaluation for residuals of 
radiation exposure in January 2002, S. B. M., M.D. did not 
find any evidence of endocrinopathy or indeed any other 
obvious pathological symptom complex.  Following laboratory 
testing, this physician noted that there was no indication of 
radiation associated hormonal damage.  Following complaints 
of nausea and dizziness and an unremarkable examination 
except for some nystagmus on lateral gaze, J. S. S., M.D. 
gave an assessment of essential hypertension, Stage 1, 
gastroesophageal reflux disease (GERD), and labyrinthitis.

An April 2004 VA neuorosurgery note reflects that the VA 
physician had explained to the veteran that it was not 
possible to determine for sure that his pituitary adenoma 
might be service-connected or from a blow to the head in the 
past, and that nobody would tell him that.

After receiving a radiation dose assessment from the DTRA 
dated June 1, 2006, the veteran's claims file was forwarded 
to the VA's Director, Compensation and Pension Service for an 
opinion.  In a July 2006 advisory opinion, the Director, 
Compensation and Pension Service advised that it is unlikely 
that the veteran's pituitary adenoma can be attributed to 
ionizing radiation exposure in service.  The Director 
indicated that the veteran was 19 years old at the time of 
exposure and that his pituitary adenoma was diagnosed in 
2000, approximately 52 years after his last exposure to 
ionizing radiation.  There is no family history of this 
disease.  The veteran had no post-service occupational 
radiation exposure.  Although the Under Secretary for Health 
has indicated that radiation increases the incidence of both 
benign and malignant central nervous system neoplasms, the 
dose relationship is uncertain and many of the studies relate 
to exposure in utero or during childhood.  Most studies in 
adults show no excess risk or a nonstatistically significant 
increased risk for brain tumors, especially when the dose is 
less than 100 rads as in this instance.  The Director added 
that, based upon a study of Japanese atomic bomb survivors, 
it was estimated that there is less than a 1 percent 
likelihood that a benign pituitary tumor/adenoma might have 
been caused by the radiation dose the veteran is estimated to 
have received.  As a result, the Director determined that 
there is no reasonable possibility that the veteran's 
pituitary adenoma resulted from radiation exposure in 
service. 

Although VA treatment records show diagnoses for pituitary 
microadenoma and GERD with previously documented erosive 
esophagitis and chronic nausea related to his 
gastrointestinal problems and complaints of dizziness, the 
first diagnosis of pituitary microadenoma or any disability 
manifested by dizzy spells, memory loss, or nauseas was many 
years after service.  

Moreover, the only medical opinion that specifically 
addresses the etiology of the veteran's pituitary 
microadenoma is that of July 2006 rendered by the Director, 
Compensation and Pension Service, who stated that it was 
unlikely that the veteran's pituitary adenoma was due to his 
radiation exposure.  Further, neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of any medical opinion that supports a relationship 
between pituitary microadenoma and/or dizzy spells, memory 
loss, or nausea to the veteran's military service, to include 
radiation exposure therein or an alleged head injury.

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered the oral and written assertions of he veteran, as 
well as those advanced by his shipmate and his 
representative, on his behalf.  However, none of this 
evidence provides a basis for allowance of either claim.  As 
indicated above, the claims herein dcided turn on a medical 
matter-specifically, the question of whether there exists a 
medical nexus between the veteran's pituitary microadenoma 
and/or dizzy spells, memory loss, or nausea and service-a 
matter within the province of trained medical professionals.  
See Jones  v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons, the veteran, his former shipmate and his 
representative simply are not shown to possess appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  As such, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for pituitary microadenoma, as a residual of 
radiation exposure and/or an alleged in-service head injury, 
and for dizzy spells, memory loss, and nausea, as a residual 
of radiation exposure, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pituitary microadenoma, claimed as due 
to exposure to ionizing radiation and/or as a residual of a 
head injury, is denied.

Service connection for a disability manifested by dizzy 
spells, memory loss, and nausea, claimed as due to exposure 
to ionizing radiation, is denied.


REMAND

Petitions to Reopen

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's requests to reopen 
the claims for service connection for skin rash, for a 
digestive disability diagnosed as esophagitis, for a right 
eye disability, for a prostate disability, for cancer of the 
bladder, and for bleeding from the penis, rectum and nose, 
all claimed as due to exposure to ionizing radiation has not 
been accomplished.  While the veteran was provided notice of 
the appropriate legal definition of new and material evidence 
in the March 2004 SOC, a generic notice of this type is not 
sufficient, according to the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Rather, the record must 
show that the veteran was provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  Id., at 10.  In this case, the RO 
has not provided the veteran a specifically tailored notice 
explaining what is needed to reopen his claims for service 
connection for skin rash, for a digestive disability 
diagnosed as esophagitis, for a right eye disability, for a 
prostate disability, for carcinoma of the bladder, and for 
bleeding from the penis, rectum and nose, in light of the 
prior deficiency(ies) in these claims.

In this regard, the Board notes that, in a February 1995 
administrative decision, the RO, inter alia, denied service 
connection for residuals of exposure to radiation for the 
veteran's failure to prosecute his claim, following earlier 
denials of claims for carcinoma of the bladder and for 
bleeding from the penis, rectum and nose due to such 
exposure.  In a July 2000 rating decision, the Board, inter 
alia, denied service connection for skin rash, for an eye 
disability, for a digestive disability, and for a prostate 
disability.  The RO has not informed the veteran of the 
reasons for its prior denials in February 1995 and July 2000 
and earlier or for the Board's denial in June 1990 for 
carcinoma of the bladder, and what specific information and 
evidence he would need to provide to reopen and establish 
service connection for the claimed disabilities.  Action by 
the RO is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also finds that specific additional development of 
the claims remaining on appeal is warranted, particularly in 
light of the fact that the veteran's claims file has been 
rebuilt.  

The record indicates that, in a November 1983 response, the 
Social Security Administration (SSA) indicated that it had 
terminated Social Security benefits to the veteran in April 
1977.  In a May 1991 statement, the veteran reported that he 
had recently been awarded disability benefits for himself and 
for his daughter.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying any SSA determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The record also reflects that the veteran received treatment 
at the Kansas City, Missouri VA Medical Center (VAMC).  
Except for VA examination reports, only selected VA treatment 
records have been associated with the claims file.  For 
example, the most recent VA treatment records are dated from 
November 4, 2002 through November 19, 2003, and from April 
16, 2005 through March 9, 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records from the 
Kansas City VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159(c) (2007) as regards requests for records 
from Federal facilities.

Accordingly, the RO should through VCAA compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims remaining on appeal, 
consistent with the points raised above.  The RO's notice to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also invite the veteran to 
submit all evidence in his possession, and ensure that (in 
addition to the above), its notice for each claim meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development (such as scheduling an examination) or 
notification action deemed warranted by the VCAA prior to 
readjudicating the veteran's petitions to reopen previously 
denied claims for service connection various disabilities due 
to exposure to radiation.  

As a final matter, the Board notes that, regarding the claim 
for service connection for PTSD, the Board has construed a 
September 2006 statement as an NOD to the denial of service 
connection for PTSD.  In a March 2007 statement the veteran 
requested a Decision Review Officer (DRO) review and, during 
his hearing, the veteran reiterated his belief that he had 
submitted an NOD with regard to this issue.  By filing an 
NOD, the veteran has initiated appellate review of the RO's 
denial of service connection for PTSD.  The next step in the 
appellate process is for the RO/AMC to issue to the veteran a 
SOC.  See 38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  Consequently, this matter must 
be remanded for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status; a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201 and 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Kansas 
City VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should, through VCAA-compliant 
notice, furnish to the veteran and his 
representative, a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his petitions to reopen.  The RO 
should invite the veteran to submit any 
pertinent evidence in his possession.

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims, to include, 
regarding the veteran's claims to reopen, 
discussion of the evidentiary 
deficiency(ies) that resulted in each of 
the prior denials, along with notice as 
to what evidence is needed to establish 
each of the claims, on the merits, 
consistent with Kent (cited to and 
discussed above).  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

8  The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for service connection for PTSD.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to this issue.

The veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (service connection for PTSD) may 
be obtained only if a timely appeal is 
perfected.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


